

115 HRES 457 IH: Honoring the 169th anniversary of the first women’s rights convention held in the United States in Seneca Falls, New York.
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 457IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mrs. Lawrence (for herself, Ms. Frankel of Florida, Mr. Evans, Mr. Nadler, Ms. Norton, Ms. Kaptur, Mr. Courtney, Mr. Khanna, Mr. Lewis of Georgia, Ms. Speier, Mr. David Scott of Georgia, Mrs. Carolyn B. Maloney of New York, Mr. Cohen, Mr. Ted Lieu of California, Mr. Takano, Ms. Lee, Ms. Bonamici, Ms. Judy Chu of California, Mrs. Beatty, Ms. Jayapal, Ms. Adams, Mr. Delaney, Ms. Moore, Ms. Meng, Ms. Hanabusa, Ms. Jackson Lee, Mrs. Davis of California, Ms. Tsongas, Mr. Keating, Mr. Sean Patrick Maloney of New York, Ms. Schakowsky, Ms. Kuster of New Hampshire, Mr. Lawson of Florida, Mrs. Brooks of Indiana, Mr. Tonko, Ms. Wilson of Florida, Mr. Pallone, and Ms. Brownley of California) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONHonoring the 169th anniversary of the first women’s rights convention held in the United States in Seneca Falls, New York. 
Whereas 2017 will mark the 169th anniversary of the first women’s rights convention held in the United States in Seneca Falls, New York, organized by Elizabeth Cady Stanton and Lucretia Mott; Whereas the momentum created by organized women in the 1800s led to the first women’s rights convention and the passing of the Declaration of Sentiments in Seneca Falls, New York; 
Whereas at Seneca Falls, New York, 68 women and 32 men signed the Declaration of Sentiments, a plea for the end of discrimination against women; Whereas the Declaration of Sentiments offered at Seneca Falls, modeled after the Declaration of Independence, declared that all men and women are created equal and linked women’s rights directly to the founding ideals of the United States; 
Whereas women’s suffrage activists tirelessly worked together to form organizations that raised public awareness and that resulted in the adoption in 1920 of the 19th Amendment, guaranteeing all American women the right to vote; Whereas today, women have made giant leaps in the cause for gender equality, yet women struggle daily to be treated equally; 
Whereas American women still make only 80 cents for every dollar earned by men; Whereas women make up 50.8 percent of the United States population, yet constitute a 20 percent representation in the 115th Congress; and 
Whereas empowering women offers tremendous opportunity for economic and social progress: Now, therefore, be it That the House of Representatives— 
(1)recognizes the importance of the 169th anniversary of the first women’s rights convention held in the United States;  (2)promotes meaningful participation of women in every sector of society; and  
(3)supports policy measures that promote gender equality and the empowerment of women.  